Citation Nr: 1144073	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  11-13 472	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a disorder characterized by abdominal pain, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for a right hip disability.  

6.  Entitlement to service connection for bilateral carpal tunnel syndrome of the hands and wrists.  

7.  Entitlement to service connection for PTSD for the purpose of establishing treatment eligibility under 38 U.S.C.A. § 1702.  

8.  Entitlement to service connection for an acquired psychiatric disability for the purpose of establishing treatment eligibility under 38 U.S.C.A. § 1702.  

9.  Whether new and material evidence has been presented to reopen a service connection claim for a left hip disability.  

10.  Whether new and material evidence has been presented to reopen service connection claims for bilateral knee disabilities.  

11.  Whether new and material evidence has been submitted to reopen a service connection claim for acid reflux disease, to include as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1983 to April 1983, and from February 1984 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  



FINDINGS OF FACT

On November 9, 2011, prior to the promulgation of a decision in the pending appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal via a November 2011 written statement and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


